Filed 11/16/21 P. v. Espino CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G058083

           v.                                                          (Super. Ct. No. 17NF1952)

 JOSE ALFREDO ESPINO,                                                  OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Cheri T.
Pham, Judge. Affirmed.
                   Valerie G. Wass, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Matthew Rodriguez, Acting Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Julie L. Garland, Assistant Attorney General, Michael Pulos
and Joy Utomi, Deputy Attorneys General, for Plaintiff and Respondent.
                                          *                  *                  *
                                     INTRODUCTION
                Defendant Jose Alfredo Espino appeals from the judgment of conviction
after a jury found him guilty of several counts arising from his molestation of his two
young daughters J. and Y. The jury also found true attendant multiple victims sentencing
enhancement allegations. We reject Espino’s contentions of error and affirm the
judgment of conviction.
                Substantial evidence supports his convictions on two counts of committing
a lewd or lascivious act against J.; defendant does not challenge the sufficiency of the
evidence supporting his convictions for crimes committed against Y. Sufficient
evidence, therefore, also supports the jury’s true finding on the multiple victims
sentencing enhancement allegations. Espino’s contentions of evidentiary and
instructional error regarding evidence pertaining to the Child Sexual Abuse
Accommodation Syndrome (CSAAS) are also without merit.


                                                   1
                                           FACTS
                In July 2017, Espino lived with his girlfriend N., Espino’s children with N.,
N.’s daughter, and Espino’s former romantic partner M., and Espino and M.’s two
daughters, nine-year-old Y. and eight-year-old J., and their seven-year-old son, Jo. On
July 18, 2017, Espino was home alone with Y., J., Jo., and another one of Espino’s
children. Espino locked himself in the bedroom with Y., picked her up, placed her on the
bed face down, removed her clothing, and placed his penis between her buttocks. Y.
screamed for help and J. and Jo. tried to open the door. After Jo. successfully opened the
door, Espino closed the door, striking Jo., locked the door, and continued his sexual
assault of Y. Espino told Y. to be quiet because “‘the cops are going to come.’”



1
    The summary of facts is limited to those relevant to the issues presented in this appeal.

                                               2
              The next day, Y. told her mother M. what Espino had done. M. took Y. to
the police station where she was interviewed by a police officer. Y. told the officer about
the incident in the bedroom, and stated that Espino had previously sexually assaulted her
in a similar way about nine to ten times. She told the officer that on one occasion,
defendant had laid on top of her.
              At trial, Y. testified about the incident in the bedroom and also testified that
on one occasion, she was sitting inside the car with Espino and Jo. when Espino “started
doing stuff [she] didn’t like.” Espino told her to sit on his lap, he pulled down his pants,
and placed his penis in her buttocks. When N. appeared and started to walk toward the
car, Espino quickly pulled their clothes back into place.
              J. was also interviewed at the police station on July 19, 2017. She told the
interviewing police officer that defendant had placed his penis in her buttocks and that
had happened to her about five times.
              During her Child Abuse Services Team (CAST) interview, J. talked about
the day Espino locked Y. in the bedroom with him and then told the interviewer that
Espino had done “that to [her] too.” The interviewer asked her to explain what had
happened to her. As she previously had told the police officer, J. stated that on one
occasion, Espino asked her to lay down in front of him, covered her with a blanket and
then “put his private on [her] butt” and “the next day he did it to Y[.]” She told the
interviewer he did that more than one time; the first time she was in first grade and she
was eight years old. She also described an occasion when J. gave Espino a massage and
then he gave her a massage, pulled her pants and underwear down, and continued to
massage her while on top of her.
              At trial, J. testified that Espino did “inappropriate things” to her two times
inside their home but she did not remember those two times except to state that they were
wearing their clothes. She also testified that she was with Y. during those incidents.



                                              3
                                PROCEDURAL HISTORY
               Espino was charged in an amended information with one count of sexual
intercourse or sodomy with a child 10 years of age or younger in violation of Penal Code
                                          2
section 288.7, subdivision (a) (count 1), one count of committing a forcible lewd act on a
child under 14 years of age in violation of section 288, subdivision (b)(1) (count 2), and
three counts of committing a lewd act upon a child under 14 years of age in violation of
section 288, subdivision (a) (section 288(a)) (counts 3, 4, and 5). Counts 1, 2, and 3 were
alleged to have been committed against Y. and counts 4 and 5 were alleged to have been
committed against J. The information further alleged as to counts 2 through 5 that
(1) pursuant to section 667.61, subdivisions (b) and (e)(4), Espino committed those
offenses against more than one victim, and (2) pursuant to section 1203.66, subdivision
(a)(8), he had substantial sexual conduct with two victims who were under 14 years of
age.
               The jury found Espino guilty on all counts and found all sentencing
enhancement allegations true. The trial court sentenced Espino to a 70-years-to-life
prison term. Espino appealed.


                                       DISCUSSION
                                              I.
                              SUFFICIENCY OF THE EVIDENCE
               Espino contends insufficient evidence supports his convictions for
committing lewd and lascivious acts in violation of section 288(a) against J. as charged
in counts 4 and 5. He argues because insufficient evidence supports those counts,
insufficient evidence supports the jury’s true findings on the multiple victims sentencing
enhancement allegations. Espino’s arguments are without merit.

2
    All further undesignated statutory references are to the Penal Code.

                                              4
                                              A.
                          Standard of Review and Section 288(a)
              “When considering a challenge to the sufficiency of the evidence to support
a conviction, we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citation.] . . . We presume in support of
the judgment the existence of every fact the trier of fact reasonably could infer from the
evidence. [Citation.] If the circumstances reasonably justify the trier of fact’s findings,
reversal of the judgment is not warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding. [Citation.] A reviewing court neither
reweighs evidence nor reevaluates a witness’s credibility.” (People v. Lindberg (2008)
45 Cal.4th 1, 27.) The testimony of a single witness, unless physically impossible or
inherently improbable, is sufficient to support a conviction. (Evid. Code, § 411; People
v. Jones (2013) 57 Cal.4th 899, 963.)
              Section 288(a) provides: “Except as provided in subdivision (i), a person
who willfully and lewdly commits any lewd or lascivious act, including any of the acts
constituting other crimes provided for in Part 1, upon or with the body, or any part or
member thereof, of a child who is under the age of 14 years, with the intent of arousing,
appealing to, or gratifying the lust, passions, or sexual desires of that person or the child,
is guilty of a felony and shall be punished by imprisonment in the state prison for three,
six, or eight years.”
                                              B.
           Substantial Evidence Supports the Jury’s Verdicts on Counts 4 and 5
              Substantial evidence presented at trial, including J.’s July 19, 2017
statements to the police officer at the police station, her statements during her CAST



                                               5
interview, and her trial testimony, establish that on more than one occasion, Espino
placed his penis in her buttocks.
              In his opening brief, Espino challenges the sufficiency of the evidence
supporting counts 4 and 5, arguing: “It appears that J[.]’s allegations against [Espino]
may have been the result of cross-contamination from hearing Y[.]’s allegations, and/or
suggestibility factors in the way she was interviewed. J[.] did not make any allegations
against [Espino] until after hearing Y[.]’s allegations, and she, like Y[.], claimed that
[Espino] put his penis on her buttocks or in between her butt cheeks. [Citation.] . . . J[.]
may have thereafter misinterpreted some of her prior innocent interactions with [Espino],
and embellished them over time as she responded to suggestive questions during her
police and CAST interview[s].”
              In support of his argument, Espino cites inconsistencies in J.’s pretrial
statements and trial testimony, and conflicts between J.’s pretrial statements and
testimony on the one hand, and Y.’s pretrial statements and testimony on the other. For
example, J. stated that Y. was present when Espino inappropriately touched J. but Y.
denied she witnessed anything happen between Espino and any of her siblings except for
pinching. Espino also cites inconsistences in J.’s statements about whether, when, and
how much Y. had told J. about Espino’s abuse of Y., and J.’s trial testimony in which she
denied or could not recall details of Espino’s abuse against her which she previously had
provided during her police and/or CAST interviews. Espino also cited the testimony of
his defense expert on children’s suggestibility and forensic interviewing in support of his
argument J. was not credible.
              Espino’s arguments ignore the applicable substantial evidence standard of
review. “Resolution of conflicts and inconsistencies in the testimony is the exclusive
province of the trier of fact. [Citation.] Moreover, unless the testimony is physically
impossible or inherently improbable, testimony of a single witness is sufficient to support
a conviction.” (People v. Jones, supra, 57 Cal.4th at p. 963.)

                                              6
              Although J. was less forthcoming in her trial testimony than in her police
and CAST interviews, and stated she did not then recall much of what Espino had done to
her, even at trial, J. unequivocally testified that on two occasions Espino had acted
inappropriately with her. At trial, J. also testified that she had told “the lady” during her
CAST interview the truth of what had happened. During her CAST interview,
J. described Espino asking her to lay down in front of him, covering her with a blanket,
and putting “his private” on her buttocks. She told the interviewer it happened more than
one time.
              J.’s testimony and interview statements constitute sufficient evidence to
support the jury’s guilty verdicts on counts 4 and 5. It was the province of the jury to
determine J.’s credibility as impacted by her uncorroborated statements that Y. had been
present when she had been molested by Espino and to evaluate defense evidence that J.’s
awareness of Espino’s abuse of Y. influenced and contributed to her statements about
what Espino had done to her. (See People v. Jones, supra, 57 Cal.4th at p. 963 [“it is not
for us to say on appeal whether [the witness] was worthy of the jury’s belief”].) The
record does not show J.’s interview statements and/or trial testimony were inherently not
credible to support Espino’s convictions. (See ibid. [rejecting substantial evidence
challenge; “nothing to which [the witness] testified was physically impossible or even
implausible”].) We find no error.




                                              7
                                             II.
       THE TRIAL COURT DID NOT ERR BY ADMITTING EVIDENCE OF CSAAS
                                             A.
                                          Background
              Espino argues the trial court erred in allowing expert witness testimony on
                                                                                    3
CSAAS because: (1) CSAAS evidence is inadmissible under the Kelly/Frye rule in that
it is based on a new scientific method that has not been accepted as reliable in the
relevant scientific community; (2) it was irrelevant and was otherwise unduly prejudicial
under Evidence Code section 352; and (3) the admission of CSAAS testimony deprived
Espino of due process and a fair trial.
              Before trial, Espino brought a motion in limine arguing evidence of
CSAAS should be excluded under the Kelly/Frye rule and under Evidence Code section
352. Espino requested that if the trial court permitted the testimony, it be limited to the
purpose of showing the reactions of the victims were not inconsistent with having been
sexually abused.
              The prosecution filed a motion seeking the admission of expert witness
testimony by clinical and forensic psychologist Dr. Jody Ward to describe CSAAS,
arguing: “In this case, the victims are the daughters of the defendant. The victims
delayed disclosure to their mother, each other, their other siblings, and all authority
figures. The victims did not disclose despite being in a position where the defendant
could abuse them again. [¶] The defense is calling an expert to testify that children are
easily suggestible in order to attack the credibility of the victims’ accusations. The
defense is clearly going to attack the truth of the children’s accusations. There is no
defense related to identity because the defendant is the victims’ father, and there is no
defense of intent because [of] the nature of the allegations described by the victims. The
3
  After People v. Kelly (1976) 17 Cal.3d 24, 30 (Kelly) and Frye v. United States (D.C.
Cir. 1923) 293 F. 1013, 1014 (Frye).

                                              8
only possible defense at trial is that the conduct never occurred. Thus, the children’s
credibility is being challenged by the defense. [¶] CSAAS testimony is imperative to
dispel the common myth that if a child was sexually abused he or she would immediately
disclose sexual abuse and seek help. It is important to give the jury an understanding of
how child sexual abuse victims commonly react to sexual abuse, contrary to commonly
conceived myths. It is important for the jury to understand why victims sometimes in
these situations are extremely reluctant to disclose and to seek help from others.” The
prosecution also filed a transcript of Ward’s prior testimony as an offer of proof.
              At the hearing on the motions in limine, the trial court ruled that the
proffered CSAAS evidence would be admitted, explaining its ruling in part as follows:
“Based on the offer of proof by [the prosecutor], it is anticipated that there will be
evidence of delayed reporting by both alleged victims, since there is [Evidence Code
section] 1108 evidence that the Court is going to admit or prior alleged sexual abuse [of]
both alleged victims which went unreported.
              “The People also anticipate that the defense is going to attack the credibility
of both alleged victims.
              “So, based on that offer of proof, the Court finds that the People have
sufficiently identified a myth or misconception about child sexual abuse victims in this
case; and that there will be items of delayed reporting in Y[.]’s case; prior abuse that
allegedly occurred prior to the date of violation in this case; and in J[.]’s case, prior abuse
that was never reported to anyone.
              “Pursuant to [the] People v. Bowker . . . line of cases, including People v.
McAlpin, both cited by the People, the Court finds the testimony on Child Sexual Abuse
Accommodation Syndrome in this case would be relevant and probative to explain the
delay in reporting by both alleged victims.
              “Second, . . . [¶] [t]he Court finds that child sexual abuse is not so
prevalent in our society that it can be considered a common experience for everyone.

                                               9
Therefore, Child Sexual Abuse Accommodation Syndrome which explains the reactions
and/or behavior of child sexual abuse victims is sufficiently beyond the common
experience that the opinion of an expert would be proper in this case to assist the jury
pursuant to Evidence Code 801.
              “[¶] . . . [¶]
              “Under [Evidence Code section] 352, the Court finds that the probative
value of the testimony on Child Sexual Abuse Accommodation Syndrome to dispel an
identifiable myth that victims of sexual abuse would immediately report the abuse and to
explain the delay in the alleged victim’s disclosure in this case substantially outweighs
any undue prejudice to the defense.
              “Based on the standard of prejudice under [Evidence Code section] 352,
which is whether or not this evidence is so inflammatory that it would cause the jury to
convict Mr. Espino based on this evidence alone without evaluating any other evidence,
then under that standard the Court finds this testimony by Dr. Ward does not rise to that
level of prejudice.
              “Furthermore, the Court does not find that this will incur undue time
consumption. Dr. Ward, I don’t believe, is going to be testifying—is going to be
testifying that long.”
                                             B.
                               Dr. Ward’s Trial Testimony
              Ward testified at trial about CSAAS, which she defined as the pattern of
behaviors exhibited by many children who have been sexually abused. Ward explained
that CSAAS includes five stages or components, some or all of which child sexual abuse
victims may experience. Those stages or components are: (1) secrecy, (2) helplessness,
(3) entrapment and accommodation, (4) delayed and unconvincing disclosure, and
(5) retraction or recantation. She stated CSAAS is considered a nondiagnostic syndrome;
it is not a mental disorder or disease. She testified that CSAAS helps therapists or

                                             10
laypeople understand why some children respond to sexual abuse the way they do when
they are being sexually abused within an ongoing relationship. Unlike children who have
been molested by a stranger and tend to report the abuse right away, children who have
been sexually abused within an ongoing relationship may not report the abuse right away
and consequently are not often believed because the delay in reporting may not be what is
expected of a sexual abuse victim.
              Ward stated she had no knowledge of any facts of the instant case, had not
spoken with any victim in the case, was unaware of either victim’s gender, had not
reviewed any case-specific material, and knew nothing of the allegations or charges at
issue. She stated she was not there to testify about guilt or innocence but to testify
generally about what is CSAAS.
                                             C.
                 The Kelly/Frye Rule Does Not Apply to CSAAS Evidence
              Espino contends the trial court erred by admitting Dr. Ward’s expert
testimony because it did not meet the conditions of the Kelly/Frye rule. The decision
whether to admit expert testimony is reviewed under the abuse of discretion standard.
(People v. McAlpin (1991) 53 Cal.3d 1289, 1299.) Expert opinion may be admitted
whenever it would “‘“assist”’” the jury and will be excluded “‘only when it would add
nothing at all to the jury’s common fund of information.’” (Id. at p. 1300.)
              The Kelly/Frye rule conditions the admissibility of evidence based on a
new scientific method of proof on a showing that the method is generally accepted as
reliable in the relevant scientific community. (People v. Shirley (1982) 31 Cal.3d 18, 34.)
Reliability of the evidence is established by showing that the method has gained general
acceptance in the relevant scientific community. (Kelly, supra, 17 Cal.3d at p. 30.) The
Kelly/Frye rule applies only to expert testimony “based, in whole or part, on a technique,
process, or theory which is new to science, and, even more so, the law.” (People v. Stoll
(1989) 49 Cal.3d 1136, 1156.) The Kelly/Frye rule applies only if “the unproven

                                             11
technique or procedure appears in both name and description to provide some definitive
truth which the expert need only accurately recognize and relay to the jury. The most
obvious examples are machines or procedures which analyze physical data.” (People v.
Stoll, supra, at p. 1156.)
              The theory of CSAAS is not new, but dates back at least to 1983 when it
was described in Summit, The Child Sexual Abuse Accommodation Syndrome (1983)
7 International Journal of Child Abuse & Neglect 177. (See People v. Bowker (1988)
203 Cal.App.3d 385, 389, fn. 3.) Nor does CSAAS testimony purport to provide
“definitive truth” (People v. Stoll, supra, 49 Cal.3d at p. 1156); rather CSAAS testimony
attempts to disabuse laypersons of misconceptions they might have about the conduct of
children who have been sexually abused. As such, CSAAS testimony, if properly
limited, is not scientific evidence subject to the conditions of the Kelly/Frye rule.
              In People v. Harlan (1990) 222 Cal.App.3d 439, 448-450, the Court of
Appeal concluded that CSAAS is not scientific evidence subject to the Kelly/Frye rule.
The court explained that CSAAS is not based upon a new scientific method but upon
clinical experience with child abuse victims and the professional literature which
evaluates the reactions of such victims. A line of cases has followed suit in holding that
CSAAS evidence is admissible when offered to show that the victim did not act
inconsistently with abuse, to dispel common misperceptions about a child’s reaction to
abuse, or to rebut a defendant’s attack on the victim’s credibility. (See e.g., People v.
Munch (2020) 52 Cal.App.5th 464, 468-475; People v. Wilson (2019) 33 Cal.App.5th
559, 561; People v. Mateo (2016) 243 Cal.App.4th 1063, 1069; People v. Perez (2010)
182 Cal.App.4th 231, 245; People v. Patino (1994) 26 Cal.App.4th 1737, 1744-1745
(Patino); People v. Housley (1992) 6 Cal.App.4th 947, 956; People v. Bowker, supra, 203
Cal.App.3d at pp. 393-394; People v. Gray (1986) 187 Cal.App.3d 213, 218-220.)
“Although inadmissible to prove that a molestation occurred, CSAAS testimony has been
held admissible for the limited purpose of disabusing a jury of misconceptions it might

                                             12
hold about how a child reacts to a molestation.” (Patino, supra, 26 Cal.App.4th at
p. 1744.)
              In People v. McAlpin, supra, 53 Cal.3d 1289, the California Supreme Court
addressed whether an expert witness could testify that it was not unusual for a parent to
refrain from reporting a known molestation of his or her child. In concluding the
testimony was admissible, the court found a direct analogy to expert testimony on
common stress reactions of children who have been sexually abused. (Id. at p. 1300.)
The court cited with approval and described as the rule the proposition that such
testimony, though inadmissible to prove that the victim had in fact been sexually abused,
was admissible to rehabilitate the victim’s credibility when the defendant suggests a
delay in reporting the abuse is inconsistent with the victim’s testimony. (Ibid.)
              The record shows the trial court permitted admission of Ward’s CSAAS
testimony for an admissible purpose. Espino does not contend use of that testimony
exceeded its admissible purpose. The CSAAS testimony therefore was not scientific
evidence subject to the conditions of the Kelly/Frye rule.
                                             D.
               The Trial Court Did Not Err by Admitting Ward’s Testimony
              Espino argues Ward’s testimony regarding CSAAS was irrelevant and
unduly prejudicial under Evidence Code section 352, and therefore the trial court abused
its discretion by denying his motion to exclude such testimony. Evidence Code
section 352 allows for the exclusion of evidence “if its probative value is substantially
outweighed by the probability that its admission will . . . create substantial danger of
undue prejudice, of confusing the issues, or of misleading the jury.” A trial court’s
decision to admit or exclude evidence pursuant to Evidence Code section 352 is reviewed
for abuse of discretion. (People v. Thomas (2011) 51 Cal.4th 449, 485.)
              Contrary to Espino’s assertion in his opening brief that “CSAAS evidence
should be deemed inadmissible in California for all purposes,” California courts have

                                             13
held that CSAAS evidence is admissible when offered to show that the victim did not act
inconsistently with abuse, to dispel common misperceptions about a child’s reaction to
abuse, or to rebut a defendant’s attack on the victim’s credibility. (People v. Munch,
supra, 52 Cal.App.5th at pp. 468-475; People v. Mateo, supra, 243 Cal.App.4th at
p. 1069; People v. Perez, supra, 182 Cal.App.4th at p. 245; Patino, supra, 26
Cal.App.4th at pp. 1744-1745; People v. Housley, supra, 6 Cal.App.4th at p. 956; People
v. Bowker, supra, 203 Cal.App.3d at pp. 393-394; People v. Gray, supra, 187 Cal.App.3d
at pp. 218-220.)
              Here, Ward’s testimony was relevant to disabuse the jurors of
misconceptions they might have had about children who are sexual abuse victims, to
show that Y. and J. did not act inconsistently with abuse, and to rebut Espino’s attack on
their credibility. Y. and J. each displayed at least three categories of CSAAS—secrecy,
helplessness, and delayed disclosure.
              As pointed out by the trial court at the hearing on the motions in limine, the
defense sought to challenge Y.’s and J.’s credibility with regard to these characteristics.
The defense theory was that some of the incidents of sexual abuse described by Y. and all
of the incidents of abuse described by J. were implausible. (See Patino, supra,
26 Cal.App.4th at p. 1744 [CSAAS testimony is admissible for limited purpose of
disabusing a jury of misconceptions about child sexual abuse victims’ reactions when
“the victim’s credibility is placed in issue due to the paradoxical behavior”].)
              At trial, Espino’s trial counsel emphasized to the jury that the case involved
delayed reporting of abuse. In his closing argument, counsel stated: “Now, if J[.] did not
tell her mom M[.] about her own assault by her dad, that is significant. Why is that so
significant? Because it shows that J[.] is probably making it up.”
              Ward’s testimony about CSAAS was highly probative in understanding the
victims’ behavior following the incidents of sexual abuse each experienced. Whatever
prejudice that testimony might have caused was not undue and certainly did not

                                             14
outweigh, much less substantially outweigh, the testimony’s probative value. As
discussed post, the jury was instructed with CALCRIM No. 1193 on the limited use of
Ward’s testimony. Ward testified that her testimony was solely given in the capacity of a
teaching expert and that she was unaware of the facts of the instant case and had no
opinion about it.
              The trial court did not abuse its discretion by admitting Ward’s testimony
under Evidence Code section 352.
                                            E.
   The Admission of Ward’s Testimony Did Not Violate Espino’s Due Process Rights.
              Defendant contends that Ward’s testimony was “used to unfairly
corroborate the complaining witnesses’ testimony thereby violating [Espino]’s federal
and state constitutional due process rights.” We disagree.
              “[I]ntroduction of CSAAS testimony does not by itself deny appellant due
process.” (Patino, supra, 26 Cal.App.4th at p. 1747.) In Estelle v. McGuire (1991) 502
U.S. 62, 70, the United States Supreme Court held that admission of evidence of battered
child syndrome did not violate the defendant’s due process rights because the evidence
was relevant. We have concluded, ante, the CSAAS evidence was highly relevant here to
explain the victims’ responses to Espino’s sexual abuse.
              Even if the CSAAS evidence had been erroneously admitted, reversal
would be warranted only if we were to conclude that it is reasonably probable the jury
would have reached a different result had the evidence been excluded. (People v. Scheid
(1997) 16 Cal.4th 1, 21; People v. Watson (1956) 46 Cal.2d 818, 836.) In this case, the
victims’ testimony was substantial evidence of the various acts of sexual abuse with
which Espino was charged. The possibility that the jury might have viewed Ward’s
testimony as corroboration of the victims’ testimony, rather than an explanation of the
victims’ behavior, was very low. Ward testified that CSAAS could not be used to
diagnose whether sexual abuse had occurred, and CALCRIM No. 1193, which was given

                                            15
to the jury, limited the jury’s consideration of Ward’s testimony. Accordingly, if we
were to consider this issue on its merits, we would conclude there was no prejudicial
error.
                                            III.
         THE JURY WAS PROPERLY INSTRUCTED WITH CALCRIM NO. 1193
              The correctness of the jury instructions is determined by considering the
entire charge of the court, and not one instruction or one part of an instruction. (People v.
Bolin (1998) 18 Cal.4th 297, 328; People v. Saavedra (2018) 24 Cal.App.5th 605, 614.)
              Espino argues the trial court erred by instructing the jury with the final
sentence of CALCRIM No. 1193, which he contends “not only inadequately explains the
principles of CSAAS testimony, but also effectively instructs the jury that it may consider
such testimony as evidence of the defendant’s guilt.”
              The court instructed the jury with CALCRIM No. 1193 as follows: “You
have heard testimony from Dr. Jodi Ward regarding child sexual abuse accommodation
syndrome. [¶] Dr. Jodi Ward’s testimony about child sexual abuse accommodation
syndrome is not evidence that the defendant committed any of the crimes charged against
him. [¶] You may consider this evidence only in deciding whether or not Y[.] and/or
J[.]’s conduct was not inconsistent with the conduct of someone who has been molested,
and in evaluating the believability of their testimony.” (Italics added.)
              CALCRIM No. 1193 correctly states the law, and the trial court did not err
in giving it to the jury. In People v. McAlpin, supra, 53 Cal.3d at page 1300, the
California Supreme Court stated that CSAAS evidence is admissible to rehabilitate the
credibility of a child abuse victim when the defendant suggests the victim’s conduct after
the abuse is inconsistent with the child’s testimony. While it is true that evaluating an
alleged molestation victim’s “believability” may ultimately assist the jury in determining
whether to credit the victim’s testimony that the molestations occurred, the same may be
said of any evidence that is admitted solely on the issue of a witness’s credibility.

                                             16
              In People v. Gonzales (2017) 16 Cal.App.5th 494, the appellate court, in
rejecting a challenge to CALCRIM No. 1193, stated: “Gonzales argues the instruction is
inconsistent. It states that the CSAAS testimony is not evidence the defendant committed
the charged crimes, and also that the jury may use the evidence in evaluating the
believability of [the victim]’s testimony. Gonzales argues it is impossible to use the
CSAAS testimony to evaluate the believability of [the victim]’s testimony without using
it as proof that Gonzales committed the charged crimes. [¶] But the instruction must be
understood in the context of [the expert]’s testimony. [The expert] testified that CSAAS
is not a tool to help diagnose whether a child has actually been abused. She said that if it
is not known whether a child has been abused, CSAAS is not helpful in determining
whether a child has, in fact, been abused. The purpose of CSAAS is to understand a
child’s reactions when they have been abused. [¶] A reasonable juror would understand
CALCRIM No. 1193 to mean that the jury can use [the expert]’s testimony to conclude
that [the victim]’s behavior does not mean she lied when she said she was abused. The
jury also would understand it cannot use [the expert]’s testimony to conclude [the victim]
was, in fact, molested. The CSAAS evidence simply neutralizes the victim’s apparently
self-impeaching behavior. Thus, under CALCRIM No. 1193, a juror who believes [the
expert]’s testimony will find both that [the victim]’s apparently self-impeaching behavior
does not affect her believability one way or the other, and that the CSAAS evidence does
not show she had been molested. There is no conflict in the instruction.” (People v.
Gonzales, supra, at pp. 503-504.)
              In People v. Gonzales, supra, 16 Cal.App.5th at page 504, the court stated
that “the jury can use [the expert]’s testimony to conclude that [the victim]’s behavior
does not mean she lied when she said she was abused”; Espino argues “[t]here is virtually
no difference between either witness being ‘credible’ and a conclusion that ‘appellant
was guilty.’” There is a difference, however, between saying you can use the evidence to
conclude the witness did not lie, and saying you can use the evidence to conclude that the

                                             17
witness’s self-impeaching behavior does not mean she lied. The People v. Gonzales
court gave as examples of such self-impeaching behaviors: the child still wanting
comfort from the abuser and acting loving and trusting toward him; failing to cry out for
help; trying to forget about the abuse; and failing to remember each incident or the
precise details of each incident. (Id. at p. 499; see People v. Munch, supra, 52
Cal.App.5th at p. 474 [citing People v. Gonzales in rejecting challenge to CALCRIM
No. 1193].)
              As CSAAS evidence may properly be used to determine whether the
conduct of a child abuse victim was inconsistent with that of a person who has been
molested, it could properly be used to evaluate a victim’s credibility. CALCRIM
No. 1193 did not instruct the jury it could consider CSAAS evidence as evidence of
Espino’s guilt.
              Espino also argues CALCRIM No. 1193 should not have been given
because the last sentence contains the double negative “‘not inconsistent with’” which, he
contends, “means exactly the same thing as ‘consistent with.’” His argument continues,
“[t]herefore using Ward’s testimony to determine if the conduct of Y[.] and/or J[.] was
‘not inconsistent with’ that of a sexual abuse victim, means using that testimony to
determine if the conduct of Y[.] and/or J[.] was ‘consistent with’ that of an abuse victim.”
We disagree with Espino’s logic. That a particular reaction is not inconsistent with
having been a victim of sexual abuse does not necessarily mean the reaction is consistent
with such victimization.
              We also reject Espino’s argument that the final sentence of CALCRIM
No. 1193 is “fundamentally argumentative.” Espino argues the instruction “expressly
permits jurors to use the CSAAS evidence to determine if the complainant’s behavior is
consistent with that of a sexual abuse victim. But there is also a contrary inference the
jurors may draw from the complainant’s delayed reporting, inconsistent disclosure, and
retraction—that the complainant is lying. CALCRIM No. 1193 says nothing about this

                                            18
possible inference. Nor does the instruction offer jurors the option of rejecting CSAAS’s
alternative explanation for the complainant’s conduct.”
              As acknowledged by Espino, the jury in this case was not only instructed
with CALCRIM No. 1193, but also with CALCRIM No. 332, which states: “Witnesses
were allowed to testify as experts and to give opinions. You must consider the opinions,
but you are not required to accept them as true or correct. The meaning and importance
of any opinion are for you to decide. In evaluating the believability of an expert witness,
follow the instructions about the believability of witnesses generally. In addition,
consider the expert’s knowledge, skill, experience, training, and education, the reasons
the expert gave for any opinion, and the facts or information on which the expert relied in
reaching that opinion. You must decide whether information on which the expert relied
was true and accurate. You may disregard any opinion that you find unbelievable,
unreasonable, or unsupported by the evidence.”
              CALCRIM No. 332 expressly instructed the jury that it could reject Ward’s
expert testimony on CSAAS. Had the jury rejected that evidence, CALCRIM No. 1193
would have become irrelevant. In such a case, there would be no CSAAS evidence for
the jury to consider in determining whether Y.’s and/or J.’s conduct was “not inconsistent
with the conduct of someone who has been molested, and in evaluating the believability
of their testimony.”
              The trial court did not err by instructing the jury with CALCRIM No. 1193.




                                            19
                                DISPOSITION
           The judgment is affirmed.




                                            FYBEL, J.

WE CONCUR:



O’LEARY, P. J.



BEDSWORTH, J.




                                       20